Citation Nr: 1601653	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus. 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, including entitlement to separate ratings for associated peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus and denied a rating higher than 20 percent for diabetes mellitus. 

In October 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  Technical difficulties during the hearing resulted in an inability to produce a transcript.  As a result, the Veteran testified at a new hearing before the undersigned VLJ in December 2015.  See 38 C.F.R. § 20.717.  A transcript of the December 2015 hearing is of record.

During the December 2015 hearing, the Veteran clarified that he was not claiming entitlement to a total disability rating based on individual unemployability (TDIU) as part of his increased rating claim for diabetes mellitus.  See hearing transcript, p.2.  As such, the issue of entitlement to a TDIU is not before the Board.  

The Veteran recently submitted an application to reopen a service connection claim for tinnitus in December 2015.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating in excess of 20 percent for diabetes mellitus, including entitlement to separate ratings for associated peripheral neuropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The medical evidence shows that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for secondary service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran carries current diagnoses of diabetes mellitus (see, e.g., May 2013 VA examination report) and peripheral neuropathy of all four extremities (see, e.g., April 2014 private neurological examination report).  

A May 2013 VA examination report includes a finding that the Veteran has diabetic peripheral neuropathy as a complication of his diabetes mellitus.  Likewise, an April 2014 private neurological examination report includes an opinion that the Veteran's peripheral neuropathy is likely due to his diabetes mellitus.  An April 2014 private disability benefits questionnaire reiterates this medical opinion.

The record also contains a June 2014 VA addendum opinion.  This opinion notes that a large study of diabetic patients showed that the onset of neuropathy correlated positively with the duration of diabetes and that, by 25 years, 50 percent of the patients in the study had neuropathy.  The examiner used this study as the basis for concluding that because the Veteran only had diabetes for 11 or 12 years before his peripheral neuropathy developed, it was likely not related to the diabetes.  The Board finds that this rationale contains errors of logic.  The reported average from a large study with over 4,000 patients should not be used as the basis for making a definitive conclusion about the disease process in the case of a specific individual.  Moreover, according to the examiner's description of the study, its results merely showed that, after 25 years of the diabetic process, half of the patients in the study had neuropathy.  This result does not speak to the length of time it took for the neuropathy to first appear in these patients.  Given the errors in logic contained in the June 2014 VA addendum opinion, the Board finds that it holds no probative value. 

In light of the May 2013 VA examination report finding and the April 2014 private neurological report finding that the Veteran's peripheral neuropathy is related to his diabetes mellitus, secondary service connection is warranted for peripheral neuropathy of the bilateral lower extremities.  

The Board notes that peripheral neuropathy of the bilateral upper extremities, while not the subject of the secondary service connection claim currently on appeal, should nevertheless be addressed as part of the Veteran's rating for diabetes mellitus pursuant to Note (1) of Diagnostic Code (DC) 7913.    


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted. 


REMAND

Additional development is required before the Veteran's increased rating claim for diabetes mellitus can be adjudicated.  Regarding the associated neurologic component of the Veteran's disability, ratings for peripheral neuropathy are assigned based on the nerve(s) affected.  See generally 38 C.F.R. § 4.124a (2015).  A private nerve conduction study completed in April 2014 appears to indicate that the Veteran's median and ulnar nerves are affected, but the report does not include baseline levels from which to interpret the severity of the Veteran's decreased sensation.  The report also does not appear to include specific findings regarding the nerves in the lower extremities.  An April 2014 private disability benefits questionnaire includes findings that the Veteran has intermittent pain and numbness in all four extremities characterized as "moderate."  However, this report does not identify the nerve(s) involved, and such information is necessary in order to rate the disability under 38 C.F.R. § 4.124a.  The private report concludes with a statement that the Veteran has "severe" peripheral neuropathy in his bilateral lower extremities; however, this conclusion appears to be contradicted by the other findings in the report.  

Additional clarification should also be obtained with respect to the information required to rate the central component of the Veteran's diabetes mellitus under DC 7913.  The May 2013 VA examiner found that the Veteran did not require regulation of activities as part of medical management for his diabetes; however, the Veteran's VA treatment records are only current through April 2014, and the most recent VA treatment notes of record (from January 2014 and March 2014) include findings that the Veteran's diabetes mellitus is uncontrolled to the point of preventing him from undergoing other medical procedures.  It is thus unclear whether the Veteran's diabetes mellitus has worsened in severity since he was last examined in 2013.  

In order to resolve these ambiguities, the Veteran should be afforded a comprehensive VA examination that addresses all components of his diabetes mellitus, including the associated erectile dysfunction and peripheral neuropathy in all four extremities.  On remand, the Veteran's VA treatment records should also be updated, and the Veteran should be provided an opportunity to submit any updated, pertinent private treatment records.          

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note of record is dated April 16, 2014. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his diabetes mellitus and its associated complications.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus, including the associated complications of erectile dysfunction and peripheral neuropathy of all four extremities.  

The claims file should be made available to the examiner for review in conjunction with the examination.  Pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted, and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  

The examiner should make specific findings as to whether the Veteran requires insulin, a restricted diet, and regulation of activities, and whether and/or how frequently he has episodes of ketoacidosis or hypoglycemic reactions.

The examiner should also make specific findings as to the severity of the related complications of diabetes, including erectile dysfunction and peripheral neuropathy of all four extremities.  

As to the peripheral neuropathy, the examiner should identify the nerve affected.  For each nerve affected, the examiner should opine as to the severity of the neuropathy.  Nerve conduction studies should be conducted if deemed appropriate by the examiner.  

An explanation should be provided to support any opinion expressed.       

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


